Citation Nr: 9924395	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  93-15 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for the residuals of 
shrapnel wounds to the arms.

4.  Entitlement to service connection for the residuals of a 
shrapnel wound to the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1969.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
February and May 1992, along with May 1993, of the Department 
of Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida.  Along with the four issues that are 
listed at the beginning of this decision, the veteran also 
appealed the RO's denial of entitlement to service connection 
for post-traumatic stress disorder (PTSD).  

In August 1995, the Board remanded all five issues back to 
the RO for the purpose of obtaining additional clarifying 
evidence.  After a review of the requested information, the 
RO granted service connection for PTSD and subsequently 
assigned a 30 percent disability rating.  The RO continued to 
deny service connection for the other four issues and the 
claim folder has since been returned to the Board for review.

The issue of entitlement to an increased evaluation for PTSD 
and for a total disability rating based on individual 
unemployability due to the veteran's service-connected 
disabilities, raised by the appellant, have not been totally 
adjudicated and/or administratively processed by the RO.  
Accordingly, these issues are not in appellate status, and 
they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The service medical records indicate that when the 
veteran was discharged he was diagnosed with normal hearing.

3.  The veteran now suffers from bilateral hearing loss.

4.  Medical evidence etiologically linking the veteran's 
current hearing loss with his military service has not been 
presented.

5.  The service medical and personnel records do not show 
treatment for a shrapnel wound to the right leg.

6.  While in service, the veteran was subject to acoustic 
trauma.

7.  The veteran now suffers from bilateral tinnitus which has 
been linked to the veteran's military service and his 
exposure to acoustic trauma.

8.  Per the veteran's service personnel records, while in 
Vietnam the veteran was injured in both arms via missile 
shrapnel.

9.  Upon examination, well-healed nontender scars were 
discovered on both forearms in the general location where the 
veteran said he was injured while in service.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
bilateral hearing loss is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) 
(en banc).

2.  The claim for entitlement to service connection for  is 
not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 
1991 & Supp. 1996); 38 C.F.R. § 3.303 (1996); Edenfield v. 
Brown, 8 Vet. App. 284 (1995) (en banc).

3.  Bilateral tinnitus was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303 (1998).

4.  The veteran now suffers from scars on both forearms that 
are the residuals of shrapnel wounds incurred while he was on 
active military service.  38 U.S.C.A. §§ 1101, 1110 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested service connection for the 
residuals of shrapnel wounds to the arms and right leg, 
tinnitus, and bilateral hearing loss.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303(a) (1998).  Yet, it is the 
responsibility of the person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).

A well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  Lay 
evidence is also acceptable to show incurrence in service if 
the veteran was engaged in combat and the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.304(d) (1998).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

I.  Bilateral Hearing Loss

As noted, compensation will be provided if it is shown that 
the veteran suffers from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998).  Furthermore, when a disease was not initially 
manifested during service or within the applicable 
presumption period, direct service connection may 
nevertheless be established by evidence showing that the 
disease was in fact incurred or aggravated during the 
veteran's service.  See 38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303(d) (1998).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1998), which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(1998).  To establish service connection for a hearing loss, 
the veteran is not obligated to show that a hearing loss was 
present during active military service.  The evidence of 
record need only demonstrate a medical relationship between 
the veteran's inservice exposure to loud noise and a current 
hearing impairment.  Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).  Moreover, if the veteran had "normal" hearing upon 
his discharge, but developed hearing loss measurably to the 
criteria stated in 38 C.F.R. § 3.385 (1998), and if the 
veteran can now establish a causal relationship between his 
hearing loss and service, service connected benefits will be 
granted.  Yet, the first consideration is whether the veteran 
has presented a well-grounded claim for entitlement to 
service connection for bilateral hearing loss.  

The service medical records are negative for any type of 
treatment for or findings of bilateral hearing loss.  When 
the veteran was discharged from the US Marine Corps, he was 
given a discharge physical which reported the veteran's 
hearing as being within normal limits.  Therefore, it can not 
be concluded that the veteran had a bilateral hearing loss, 
for VA compensation purposes, while he was in service.

The claims folder contains an audiological examination of 
April 1996 that shows hearing loss in both the right and left 
ears.  However, the etiology of the hearing loss was not 
provided; i.e., the hearing loss was not, via medical 
opinion, attributed to military service or any incident 
therein.  

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  Although the veteran 
maintains that his bilateral hearing loss is related to his 
military service, the only evidence in support of his claim 
are his assertions.  The appellant's service medical records 
reveal no treatment for hearing loss and the post-service 
medical evidence merely confirms the present diagnosis of 
bilateral hearing loss.  Competent medical evidence has not 
been submitted demonstrating that his hearing loss is related 
to his military service or any inservice occurrence or event.  

Mere contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that etiologically 
relates the hearing loss with service or the service-
connected facial disability do not constitute a well-grounded 
claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (Where the 
determinative issue involves medical causation or a medial 
diagnosis, competent medical evidence to the effect that 
claim is "plausible" or "possible" is required.).  
Therefore, the claim of entitlement to service connection for 
hearing loss is not well-grounded and is denied.  Edenfield 
v. Brown, 8 Vet. App. 384 (1994) (en banc).  

II.  Residuals - Shrapnel Wound to the Right Leg

When the veteran enlisted into the US Marine Corps in 1965, 
he underwent an enlistment physical.  SF 88, Report of 
Medical Examination, October 18, 1965.  At that time, he was 
found to have a one inch scar on his right leg, above the 
knee and near the inner thigh.  Four years later, when he was 
discharged, another examination of the veteran was 
accomplished.  A three inch scar was noted on the front 
portion of his right thigh and two one inch scars were 
reported on the anterior portion of the right thigh.  A 
review of the service medical records between 1965 and 1969 
are negative for any injuries to the right leg that would 
have left scar-type residuals.  The veteran's service 
personnel records also do not show the veteran in receipt of 
any type of fragment wound to the right leg.  See NAVMC 
118(9)-PD, Combat History-Expeditions-Awards Record.  

Over twenty years later, the veteran submitted a claim before 
the RO stating that he was suffering from the residuals of a 
shrapnel wound to the right leg.  Upon reviewing the 
evidence, the RO denied service connection.  The veteran then 
proffered testimony before a hearing officer in January 1992 
that he was withdrawing this claim.  RO Hearing Transcript, 
Page 7, January 3, 1992.  Despite his withdrawal, the service 
representative and the RO [along with the Board in 1995] 
treated the issue as one that was open, and it has since come 
before the Board for review.

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  Although the veteran 
has later claimed that he was injured in the thigh with a 
piece of bamboo, the service medical records do not 
corroborate the veteran's contentions.  The post-service 
medical evidence merely confirms the presence of a scar on 
the right thigh.  Thus, the only in support of the veteran's 
claim are his half-hearted assertions.  Competent medical 
evidence has not been submitted demonstrating that the scar 
is related to his military service or any inservice 
occurrence or event.  

Mere contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that etiologically 
relates the scar of the right thigh with his service do not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (Where the determinative issue involves 
medical causation or a medial diagnosis, competent medical 
evidence to the effect that claim is "plausible" or 
"possible" is required.).  Therefore, the claim of 
entitlement to service connection for the residuals of 
shrapnel wound to the right leg is not well-grounded and is 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1994) (en 
banc).  

III.  Tinnitus

As stated above, when a claim for service connection comes to 
the Board, it must be determined as to whether the claim is 
well-grounded.  A well-grounded claim requires more than mere 
allegations; it must be plausible and with merit.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Murphy v. Derwinski, 1 Vet 
.App. 78 (1990).  In this regard, the veteran did have active 
duty service around loud noises and a medical evaluation has 
possibly linked the veteran's claimed tinnitus with his 
service.  It is plausible that the veteran's tinnitus may be 
service-related.  Therefore, the Board finds that the veteran 
has presented a well-grounded claim.  Additionally, the facts 
relevant to this appeal have been properly developed and the 
obligation of the VA to assist the veteran in the development 
of his claim has been satisfied.  Id.

Service connection for VA disability compensation purposes 
will be awarded for any disease or injury that was incurred 
or aggravated during the veteran's active service or was 
initially to a degree of 10% or more within an applicable 
presumptive period.  See 38 U.S.C.A. §§ 1110, 1112 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.307 (1998).  
Furthermore, when a disease was not initially manifested 
during service or within the applicable presumption period, 
direct service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
or aggravated during the veteran's service.  See 38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d) 
(1998). Moreover, per 38 C.F.R. § 3.310 (1998), a disability 
that is proximately due to or the result of a service- 
connected disease or injury shall be service-connected.  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered as part of the 
original decision.

Here the veteran served as a heavy vehicle operator and with 
an engineering battalion while he was stationed in the 
Republic of Vietnam.  He was involved with combat activities 
and was exposed to loud noises and possible acoustic trauma.  
A VA examiner has surmised that the veteran's tinnitus is 
related to the noise exposure he experienced in Vietnam.  
Hence, there is a medical opinion linking the veteran's 
tinnitus with noise exposure in service, and therefore the 
Board is able to render a decision favorable to the veteran.  
Since the evidence associates the veteran's tinnitus with his 
period of active military service, service connection for 
this condition is granted.

IV.  Residuals - Shrapnel Wounds  to the Arms

As stated above, when a claim for service connection comes to 
the Board, it must be determined as to whether the claim is 
well-grounded.  A well-grounded claim requires more than mere 
allegations; it must be plausible and with merit.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  In this regard, the veteran's personal 
records indicate that he did receive shrapnel to the arms.  
He does have residual-type scars in the forearms.  It is 
plausible that these two items may be related.  Therefore, 
the Board finds that the veteran has presented a well-
grounded claim.  Additionally, the facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.

The veteran's service medical record is negative for the 
treatment of shrapnel wounds to either upper extremity.  
However, the veteran's service personal record shows that on 
the 16th of July 1967, he received "missile fragments" in 
the neck and both arms.  As a result of said injuries, he was 
awarded the Purple Heart on 25 July 1967.  When examined 29 
years later, well-healed nontender one inch scars on both 
forearms were diagnosed and the doctors insinuated that the 
scars were the residuals of the service-incurred shrapnel 
wounds.

Service connection for VA disability compensation purposes 
will be awarded for any disease or injury that was incurred 
or aggravated during the veteran's active service or was 
initially to a degree of 10% or more within an applicable 
presumptive period.  See 38 U.S.C.A. §§ 1110, 1112 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.307 (1998).  There is a 
medical opinion that strongly suggests that the veteran has 
scars on both forearms that are the residuals of shrapnel 
wounds to both forearms.  There is a link to service, and as 
such, the Board is able to render a decision favorable to the 
veteran.  Since the evidence associates the veteran's forearm 
scars with his period of active military service, service 
connection for this condition is granted.


ORDER


1.  Entitlement to service connection for bilateral tinnitus 
is granted.

2.  Entitlement to service connection for bilateral hearing 
loss is denied.

3.  Entitlement to service connection for the residuals of 
shrapnel wounds to the arms is granted.

4.  Entitlement to service connection for the residuals of a 
shrapnel wound to the right leg is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.

